DENNIS, Justice
dissents from the order denying the application. The application is ambiguous. However, if the district court refused to allow the filing of the motion it was in error. There is no requirement that the motion be particularized in order to file. La.C.Cr.P. Art. 703 (A)-(D). If the district court dismissed the motion simply because it was not particularized, this was error also. An evidentiary hearing shall be held only when the defendant alleges facts that require granting of relief Art. 703(E). Thus, the trial court would have been justified in refusing to conduct a hearing but not in dismissing the motion.